Exhibit 10.1
FEDERAL DEPOSIT INSURANCE CORPORATION
WASHINGTON, D.C.
CALIFORNIA DEPARTMENT OF FINANCIAL INSTITUTIONS
SAN FRANCISCO, CALIFORNIA

                        
 
    )          
 
    )          
In the Matter of
    )          
 
    )     STIPULATION TO THE ISSUANCE
PLUMAS BANK
    )     OF A CONSENT ORDER
QUINCY, CALIFORNIA
    )          
 
    )     FDIC-11-035b
(INSURED STATE NONMEMBER BANK)
    )          
 
    )          
 
    )                 

Subject to the acceptance of this Stipulation to the Issuance of a Consent Order
(“Stipulation”) by the Federal Deposit Insurance Corporation (“FDIC”) and the
California Department of Financial Institutions (“CDFI”), it is hereby
stipulated and agreed by and between a representative of the Legal Division of
FDIC, a representative of the CDFI, and Plumas Bank, Quincy, California
(“Bank”), as follows:
1. The Bank has been advised of its right to receive a Notice of Charges and of
Hearing (“Notice”) detailing the unsafe or unsound banking practices and
violations of law and/or regulations alleged to have been committed by the Bank
and of its right to a public hearing on the alleged charges under section
8(b)(l) of the Federal Deposit Insurance Act (“Act”), 12 U.S.C. § 1818(b)(l),
and Section 298 of the California Financial Code (“CFC”), and has waived those
rights.

 

 



--------------------------------------------------------------------------------



 



2. The Bank, solely for the purpose of this proceeding and without admitting or
denying any of the alleged charges of unsafe or unsound banking practices and
any violations of law and/or regulations, hereby consents and agrees to the
issuance of a Consent Order (“Order”) by the FDIC and the CDFI. The Bank further
stipulates and agrees that such Order will be deemed to be an order which has
become final under the Act and the CFC, and that said Order shall become
effective upon its issuance by the FDIC and the CDFI, and fully enforceable by
the FDIC and the CDFI pursuant to the provisions of the Act and the CFC.
3. In the event the FDIC and the CDFI accept the Stipulation and issue the
Order, it is agreed that no action to enforce said Order in the United States
District Court will be taken by the FDIC, and no action to enforce said Order in
State Superior Court will be taken by the CDFI, unless the Bank or any
institution-affiliated party, as such term is defined in section 3(u) of the
Act, 12 U.S.C. § 1813(u), has violated or is about to violate any provision of
the Order.


  4.   The Bank hereby waives:

  (a)   The receipt of a Notice;     (b)   All defenses in this proceeding;    
(c)   A public hearing for the purpose of taking evidence on such alleged
charges;     (d)   The filing of Actual or Proposed Findings of Fact and
Conclusions of Law;     (e)   A recommended decision of an Administrative Law
Judge;     (f)   Exceptions and briefs with respect to such recommended
decision; and     (g)   The right to appeal.

 

- 2 -



--------------------------------------------------------------------------------



 



                     
Dated:
  March 16, 2011                
 
                    FEDERAL DEPOSIT INSURANCE       CALIFORNIA DEPARTMENT OF    
CORPORATION, LEGAL DIVISION       FINANCIAL INSTITUTIONS    
BY:
          BY:         /s/ Lorraine Y. Sumulong
 
      /s/ Diana Nishiura
 
    for Sherry A. Betancourt       Diana Nishiura     Honors Attorney      
Senior Counsel    

PLUMAS BANK
QUINCY, CALIFORNIA
BY:

             
/s/ Alvin G. Blickenstaff
 
Alvin G. Blickenstaff
      /s/ Arthur Grohs
 
Arthur Grohs    
 
           
/s/ William E. Elliott
 
William E. Elliott
      /s/ Robert J. McClintock
 
Robert J. McClintock    
 
           
/s/ Gerald W. Fletcher
 
Gerald W. Fletcher
      /s/ Terrance J. Reeson
 
Terrance J. Reeson    
 
           
/s/ John Flournoy
 
      /s/ Daniel E. West
 
   
John Flournoy
      Daniel E. West    

Comprising the Board of Directors of
Plumas Bank
Quincy, California

 

- 3 -